REASONS FOR ALLOWANCE

	The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Kobayashi et al. (US 6284361) and Sueki et al. (US 2005/0264935). Kobayashi and Sueki fail to teach or suggest the newly claimed limitation wherein the at least one larger particle protrudes out of the first nonmagnetic layer and into the second nonmagnetic layer. The prior art fails to suggest a motivation to modify the particles taught by Kobayashi to protrude through the surface of an intermediate layer into the adjacent intermediate layer (the intermediate layers of Kobayshi read on the claimed first and second nonmagnetic layers).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9 am-2 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/               Primary Examiner, Art Unit 1785